DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed March 1st, 2022 have been entered. Claims 1-20 remain pending in the application. An additional 112b Rejection is necessitated in light of applicant’s amendment as set forth in the pertinent section below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the plate” is recited. There is confusing antecedent basis for ‘the plate’ as ‘a plate’ has not been particularly introduced prior. While “a rotary plate’ has been disclosed prior, there is consideration that ‘the plate’ could be to an any number of plates throughout applicant’s invention that the claims are specified to. For the purposes of examination, the limitation “the plate” is construed as “the rotary plate”.
Claims 2-20 are additionally rejected under 112b or 112 pre-AIA  second paragraph as being dependent upon a rejected antecedent claim (claim 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hand et al. (U.S. Pat. No. 5606754); hereafter "Hand" in view of itself, Fischer et al. (U.S. Pat. No. 6550439); hereafter "Fischer" and Hansen et al. (U.S. Pat. No. 8257288); hereafter "Hansen", with Hansen used as both a modifying reference and a teaching reference..
Regarding claim 1, Hand discloses (FIGS. 10 and 11 and 14) a valve apparatus comprising a valve body (68; FIG. 13, clarified in Col. 17, line 37-Col. 18, line 12 alongside Col. 27, lines 15-30), a rotary plate coupled to the valve body (FIGS. 10 and 11) for rotation (as illustrated in FIG. 11), the plate having a flat front surface (Col. 27, line 30: “disk”), the rotary plate having a hole (about 224/226/230/232; FIG. 11) formed therethough.
However, Hand does not explicitly disclose a seal in contact with rotary plate.
Regardless, Fischer teaches (FIGS. 1 and 4) a rotary valve assembly (as observed in FIGS. 1), wherein the rotary plate valve has a plurality of cup seals (17; that are disposed atop an annular groove [19] that facilitate to cup the sealing ring as illustrated in FIGS. 1 and 4) that are spring biased against the rotary plate (36/37: garter spring and helical spring; as illustrated in FIG. 4).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the cupped seals and biasing springs of Fischer (17 and 19; FIGS. 1 and 4) into the rotary valve outlets of Hand (224,226,230 and 232; FIG.11). Where it is observed that the presence of cup seals about the outlet ports of Hand would avail the rotary plate valve thereof to facilitate a more secure airflow that mitigates leakage of pressure.
It would have been simple modification to have incorporated the cupped seals and biasing springs of Fischer (17 and 19; FIGS. 1 and 4) into the rotary valve outlets of Hand (224, 226, 230 and 232; FIG. 11). Where the incorporation thereof would avail the rotary plate valve of Hand to better the airflow between the second rotary plate valve (Hand: 220/234; FIG.11), and therefore mitigate pressure losses between the conduits, thereby reducing the output required of the blower to maintain the system.
However, Hand still does not disclose wherein the rotary plate includes an anti-herniation appendage that prevents herniation of the seal as the rotary plate rotates the hole across at least a portion of the seal.
Regardless, Hansen teaches (FIGS. 8 and 9), a rotary plate valve (as illustrated in FIGS. 8 and 9) wherein the rotary plate (27a/27b; FIGS. 8 and 9) includes an anti-herniation appendage (a bar, as illustrated across 26a/26b; FIG. 9) that prevents herniation of the seals as the rotary plate is rotates the holes and the anti-herniation appendages across at least a portion of the seal.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the anti-herniation appendage of the holes of the rotary plate valve of Hansen (26a/26bas illustrated in FIGS. 8 and 9) into Hand’s output holes (224, 226, 230,232; FIG. 11). Where it is acknowledged that the outlet valves of Hand (224, 226, 230, and 232; FIG.11) and the anti-herniation appendage of Hansen (about 26a/26b; FIGS. 8 and 9) were known and that each element would continue to function as they do separately in combination.
It would have been simple combination to have incorporated the bar of the holes of the rotary plate valve of Hansen Secondary (26a/26b as illustrated in FIGS. 8 and 9) into Hand’s output holes (224, 226,230, 232; FIG. 11), where the outlets of Hand still facilitates the passage of airflow therethrough, and the anti-herniation appendage of Hansen still facilitates the passage of airflow therethrough and rigidifying the outlet hole of the rotary plate valve. Where further the combination of the anti-herniation appendage (bar) in Hansen Secondary with the outlet holes of Hand would have predictably resulted in strengthening the outlet holes of Hand while still availing the passage of airflow therethrough. Whereupon the obvious combination of the bars in Hansen Secondary with the outlet holes of Hand would inherently bridge across the hole and permit the cup seal to pass over, thereby reducing wear upon the cup seal as previously set forth by Fischer. 
However, while the rotary plate of Hand is flat (col. 27, line 30: “disk”), Hand still does not explicitly disclose wherein the geometry and holes of the rotary plate are such that the hole(s) are open at the flat front surface of the rotary plate.
Regardless, it would have been an obvious matter of design choice to select the shape of the rotary disk and the channels therein of Hand to be such that the holes are open at the flat front surface of the rotary plate, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956).  Furthermore, it would have been an obvious matter of design choice to select the claimed shape, because applicant has not disclosed that having such a shape itself solves any stated problem by particularly providing the holes on a flat surface comparatively to the sides of the disk, the claimed shape does not provide any unexpected result, and it appears that the invention would perform equally well where the rotary disk is of another shape, such that the holes are open at the flat front surface.  Overall, applicant has not established any criticality of the claimed shape, and thus selecting the claimed shape would be an obvious matter of design choice. Wherein Hansen demonstrates predictably a hole opening through the flat front surface of a rotary disk (20; FIG. 4) that is used for pulse frequency.
Furthermore, Hand in view of Fischer and Hansen discloses the claimed invention except for the holes opening at the front surface of the rotary plate valve.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have produced the rotary plate valve of Hand such that the holes thereof open at the flat front surface, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Where applicant does not seem to explicitly set forth any criticality as to the holes being on the front surface as opposed to a side surface of the rotary plate as Hand demonstrates. Where the results would have been predictable as Hansen demonstrates (FIG. 4) a disk with holes open at the front facing surface and channels there along. Where advantageously, producing the valves of Hand such that the opening of the holes are at the front flat surface would simplify manufacturing as producing a seal at the tangential rounded surface of the rotary disk would be more simply arranged, secured, and standardized to produce by providing a channel through the rotary disk as Hand already provides, and rearranging the hold from the side rounded surface to the flat front surface. The combination hereafter is referred to as “Hand Modified.”
Regarding claim 2, Hand Modified discloses (Fischer: FIGS. 4) the valve apparatus of claim 1, wherein the seal comprises an annular seal (as previously set forth in claim 1, the cup seals of Fischer are annular ‘cup seals’)
Regarding claim 3, Hand Modified discloses (Fischer: FIGS. 4) the valve apparatus of claim 2, further comprising a spring arranged to bias the annular seal against the rotary plate (Fischer: 36/37: garter spring and helical spring; as illustrated in FIG. 4).
Regarding claim 4, Hand Modified discloses the valve apparatus of claim 3, wherein the spring comprises a coil spring that is compressed between the annular seal and a portion of the valve body (Fischer: Col. 5, lines 55-56: “helical spring 37”).
Regarding claim 5, Hand Modified discloses (Fischer: FIG. 4) the valve apparatus of claim 2, wherein the annular seal comprises a cup seal (as previously established in claim 1 prior).
Regarding claim 6, Hand Modified discloses (Hansen: FIG. 8/9) the valve apparatus of claim 1, wherein the anti-herniation appendage comprises a bar (Hansen: about 26a/26b; FIG. 8/9) that extends across the hole to define two hole portions (Hansen: as illustrated in FIG. 8/9).
Regarding claim 7, Hand Modified discloses (Hansen: FIGS. 8 and 9) the valve apparatus of claim 6, wherein at least a portion of the bar is curved (Hansen: as illustrated in FIGS. 8 and 9, the bar that is extending across the hole, wherein the bar possesses a curved portion about its edges).
Regarding claim 9, Hand Modified discloses (Hand: FIGS. 14) the valve apparatus of claim 1, wherein the valve body (68; FIG. 14, clarified in Col. 17, line 37-Col. 18, line 12 alongside Col. 27, lines 15-30) comprises a main body (234; FIG. 10) having a cylindrical chamber (220 clarified in Col. 17, line 37-Col. 18, line 12 alongside Col. 27, lines 15-30: “sealed around the edges”) in which the rotary plate is situated and a cover that attaches to the main body (74; FIG. 14). Wherein it is eminently obvious that to facilitate the pulsation method recited in Hand, the chamber housing the rotary disk (the valve body 69 of FIG. 14 with clarifying explanation in Col. 17, line 37-Col. 18, line 12 alongside Col. 27, lines 15-30) would necessitate being cylindrical to direct air flow therethrough appropriately.
Regarding claim 10, Hand Modified discloses (Hand: FIGS. 11 and 14) the valve apparatus of claim 9, wherein the cover (74; FIG. 14) has a cylindrical projection (92; FIG. 14/A-D; FIG. 11) that extends into the cylindrical chamber of the main body (as illustrated in FIGS. 11 and 14; clarified in Col. 18, line 58-Col. 19, line 10: “Each air sack supply opening communicates through at least one of the channels”).
Regarding claim 11, Hand Modified discloses (Hand: FIGS. 11 and 14) the valve apparatus of claim 9, wherein the cover (74; FIG. 14) has four passages (92/A-D; FIG. 11; with at least four therethrough as clarified in Col. 18, lines 58-Col. 19, line 10) therethrough that communicate pneumatically with the cylindrical chamber (Col. 18, line 58-Col. 19, line 10) and wherein the hole in the rotary plate aligns with a respective passage of the four passages as the rotary plate rotates (As illustrated in FIG. 11, and clarified in Col. 18, line 58-Col. 19, line 19 with the passageways coupled and aligned thereto).
Regarding claim 12, Hand Modified discloses (Hand: FIGS. 14) the valve apparatus of claim 11, wherein centers of the four passages (connected at A-D; FIG. 14) are spaced apart by about 90 degrees from each other with respect to a plate axis about which the rotary plate rotates (as illustrated in FIG. 11).
Regarding claim 13, Hand Modified discloses (Fischer: FIGS. 4; Hand: FIG. 11) the valve apparatus of claim 11, wherein the seal comprises a first annular seal (As established in claim 1 prior with deference to Fischer) that is aligned with a first passage of the plurality of passages and further comprising second, third, and fourth annular seals that are aligned with respective second, third, and fourth passages of the four passages, respectively (As previously established in claim 1 prior pertinent to all passages and seals pertinent the four of the diverter valve plate in Hand: FIG. 11).
Regarding claim 14, Hand Modified discloses (Fischer: FIGS. 4) the valve apparatus of claim 13, further comprising first, second, third, and fourth springs that are arranged to bias the first, second, third, and fourth annular seals, respectively, against the rotary plate (as previously set forth in claim 1 with deference to Fischer: FIG. 4).
Regarding claim 15, Hand Modified discloses (Fischer: FIGS. 4) the valve apparatus of claim 14, wherein the first, second, third, and fourth springs each comprise a coil spring (Fischer: Col. 5, lines 55-56: “helical spring 37”) that is compressed between the first, second, third, and fourth annular seals, respectively, and a portion of the cover (as previously set forth in claim 1 prior with deference to Fischer: FIG. 4).
Regarding claim 16, Hand Modified discloses (Hand: FIGS. 11) the valve apparatus of claim 11, further comprising four tubes (A-D; FIG. 11), each tube being received by a respective passage of the four passages and extending from the cover away from the main body (as illustrated through 92 and further clarified in Col. 18, line 58-Col. 19, line 19).
Regarding claim 17, Hand Modified discloses (Hand: FIGS. 14) the valve apparatus of claim 16, wherein the four tubes extend from the cover in a substantially parallel manner (through 92; FIG. 14 the tubes connected (Col. 18, line 58-Col. 19, line 19) demonstrably extend from the cover in a substantially parallel manner).
Regarding claim 18, Hand Modified discloses (Hand: FIGS. 14) the valve apparatus of claim 11, wherein each passage of the four passages is cylindrical (as illustrated in FIG. 14, the passages are cylindrical in shape).
Regarding claim 19, Hand Modified discloses (Hand: FIGS. 11) the valve apparatus of claim 1, wherein the rotary plate comprises a circular disk (234; FIG. 11) and wherein the valve body includes a cylindrical cavity (220; FIG. 11) in which the rotary plate is situated (As illustrated in FIG. 11).
Regarding claim 20, Hand Modified discloses (Fischer: FIGS. 4) the valve apparatus of claim 19, wherein the seal is also situated in the cylindrical cavity of the valve body (as previously set forth in claim 1 prior with deference to Fischer: FIG. 4).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hand Modified in further view of Kurr et al. (U.S. Pat. No. 5529026); hereafter “Kurr”.
Regarding claim 8, Hand Modified discloses the valve apparatus of claim 1.
However, Hand does not explicitly disclose further comprising a stepper motor coupled to the valve body and operable to rotate the rotary plate.
Regardless, Kurr teaches (Col. 2, lines 16-20) a stepper motor used with a rotary valve (Col. 2, lines 16-20: “Actuation of the valve body with an electrically driven stepping motor”)
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated a stepper/stepping motor as Kurr considers (Col. 2, lines 16-20) into the rotatory/diverter disk of Hand (234; FIG. 11). Where further Kurr acknowledges that “Actuation of the valve body with an electrically driven stepping motor is particularly advantageous for such applications, since especially precise regulation of the fluid flow as a function of the characteristic data in the control device can be achieved”.
Therefore, it would have been simple modification to have incorporated a stepper/stepping motor as Kurr considers (Col. 2, lines 16-20) into the rotary/diverter disk of Hand (234; FIG. 11); where the incorporation of stepper/stepping motors avails Hand a greater degree of control and precision in controlling the movements of the rotary plate valve.
Response to Arguments
Applicant’s arguments, see Remarks (pages 6-7), filed March 1st, 2022, with respect to the rejection(s) of claim(s) 1-7, 9-20 under 103 and Hand in view of Fischer and Hansen have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hand in view of itself, Fischer, and Hansen, with Hansen used as both a modifying reference and a teaching reference.
Where notably, Examiner agrees that Hand does not particularly avail holes at the flat front surface of the disk. However, it is considered that Hand does avail a flat rotary plate (Col. 27, line 30: “disk”), and that rearranging Hand’s holes (224-232; FIG. 11) would be obvious to one of ordinary skill in the art where Hansen illustrates holes that are open at the front flat surface of a rotary disk (20; FIG. 4), where the results would advantageously simplify and better standardize production of the rotary disks in Hand by simply permitting drilling through the flat surface rather than having to accommodate the rounded surface of the plate, where the channels may still operate as prescribed in Hand but availing better seal securement between the rotary plate and the outlet valves (Hand: as illustrated in FIG. 11).
Applicant's arguments filed March 1st, 2022 have been fully considered but they are not persuasive.
With regard to applicant’s arguments concerning the anti-herniation appendage of Hansen (See Remarks: page 6-7) that Hansen’s anti-herniation devices are not situated on a rotational plate 20. While examiner agrees with this characterization (as Hansen’s anti-herniation devices are situated on 16/27a/27b which does not rotate); Examiner respectfully did not state that Hansen’s rotary plate was ‘for rotation’ in identifying the reference. However, the combination Examiner has set forth is the combination of Hansen’s anti-herniation devices situated in a hole to be similarly situated in a similar hole 224-232 (FIG. 11) of Hand. Wherein the use thereof will still reinforce and strengthen the port/hole as set forth in the combination above and synergizes with Fischer (as set forth in paragraph 10).
Therefore, Examiner respectfully is not presently persuaded that Hand in view of Hansen and Fischer disclose the features of applicant’s invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/6/2022